Title: From Benjamin Franklin to Nathaniel Falconer, 18 June 1783
From: Franklin, Benjamin
To: Falconer, Nathaniel


          
            Dear Friend
            Passy, June 18. 1783.
          
          I received your kind Letters of May 15. and June 7. and was glad to hear of your
            Welfare and safe Arrival in England.— I wish you much Success in entring again upon your
            old Occupation, and should be happy if I could be ready to return in a Ship under your Care. But I have not yet receiv’d the Permission I requested from Congress,
            nor do I know any thing of their Intentions respecting me or my Grandson, having no
            Letter later than the 13th. of January. I am surpriz’d they did not take the Opportunity
            of writing by you. We are here totally in the Dark as to their Opinion of the
            Preliminary Articles of the Peace, which we sent by Capt. Barney in the Washington; who
            sail’d from L’Orient the 17th. of January, and carried with our Dispatches a large Sum
            of Money; we have not so much as heard with Certainty of his Arrival. I beg you will
            give me what Information you can of these Particulars and any others that you may think
            interesting, either respecting Public Affairs, or relating to me and mine. Is it true
            that Mr. Morris has resigned his Office; and that the Constitution of Pensilvania is to
            be altered in October? Was any one appointed to succeed me here, or who was intended? I
            never long’d so much to be at home, and am afraid that if my Discharge is delay’d I
            shall be oblig’d to stay here another Winter.—
          I am glad to hear from you of the Welfare of my old Friends Mr. Jackson and Mr. Watley.
            If you see them again, please to present my best Respects to them. I have still a regard
            for Mr. Strahan in remembrance of our ancient Friendship, tho’ he has as a Member of
            Parliament dipt his Hands in our Blood. He was always as credulous as you find him: He
            told me a little before I left London that there was News of a Scotch Sergeant’s having
            alone met a party of 40 American Soldiers, disarm’d them, and brought them Prisoners
            into Boston. This he appear’d to believe, and may therefore well believe the Lie you
            mention of the French Troops & our Army killing each other. His believing such
            Falshoods would be of Less consequence, if he did not propagate them by his Chronicle;
            in the last of which that I have seen there are two lying Letters said to be from New
            York of April 13. but actually fabricated in London. In refutation of his Story of our quarrelling
            & fighting with the French Troops, I send you enclos’d
            part of a Pennsylvania Journal of May 7.
            which I wish you would give to him, and I doubt not but he will have the Candour to
            publish it. It will there appear authentically that the most perfect harmony subsisted
            between them to the last. My Grandson presents his Respects to you, as does Mr. Hartley.
            We are all (Thanks to God) well & hearty: But I am uneasy about Barney, fearing he
            may be lost, and therefore beg you would as soon as possible inform me if you know any
            thing of his Arrival. With great and sincere Esteem, I am ever, my dear Friend, Yours
            most affectionately
          
            B. Franklin.
          
          
            Tell me every thing you know about the Arrival & Reception of
              the News respecting the Peace, and whether it is true that the Articles were kept some
              time secret, & why; for we have
              received no Intelligence from Government, & know not what to believe or think
            Capt. Falconer
          
        